UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7238



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DON BENNY ANDERSON,

                                               Defendant - Appellant.



                            No. 06-7433



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DON BENNY ANDERSON,

                                               Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.       James C. Cacheris and
Albert V. Bryan, Jr., Senior District Judges. (1:83-cr-00159-AVB)



Submitted: October 31, 2006                 Decided:   November 8, 2006
Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


Don Benny Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Don Benny Anderson appeals

the district court’s orders denying his motions filed under Fed. R.

Crim. P. 35(a) (applicable to offenses committed before November 1,

1987).   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s denial of relief.

United States v. Anderson, No. 1:83-cr-00159-AVB (E.D. Va. June 28,

2006; August 2, 2006).   We deny Anderson’s motion for preparation

of a transcript at government expense, deny as moot his motion to

expedite, and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -